FROM RUTHERFORD.
(177)     The counsel for the relators obtained leave to amend the writ and pleadings at the last fall term; and on the last circuit, before his Honor, Judge MANGUM, a motion was made to dismiss the suit, which was allowed, and the relators appealed.
No entry of the judgment of this Court appeared on the transcript of the record.
The case was submitted without argument.
The reason why this suit was dismissed in the Superior *Page 111 
Court does not appear on the record sent here, so that it is impossible to form any opinion respecting it. It is not credible that the suit was dismissed without any cause.
PER CURIAM.                                 Reversed and Remanded.